DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/23/2021.  These drawings are objected to.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zupancich et al., US 2008/0193247 in view of Dodgen et al., US 2004/0114326 and Manzella et al., US 2006/0124255.
Regarding claim 1:
Zupancich discloses a metal mesh (para. 0052) door (80), comprising: 
a metal mesh (para. 0052) and a frame (refer to Fig. 1)
Zupancich does not expressly disclose wherein the door is L-shaped.
Dodgen discloses a cabinet structure wherein a door of the cabinet is L-shaped.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to structure the door of Zupancich to be L-shaped as suggested by Dodgen in order to provide fuller access to the internal structure of a cabinet in opening of the door as depicted in Fig. 2 of Dodgen.
Zupancich does not expressly disclose the details of the framing that holds the metal mesh.
Manzella discloses a framed metal mesh (6) having a metal engagement slot (4), the metal engagement slot being strip-shaped (refer to Figs. 2-6), two metal engagement slots being connected at a corner through L-shaped metal members (16) inserted into a cavity (46) of the metal engagement slot, and the metal mesh (70) being embedded in the metal engagement slot; 

At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the frame construction as suggested by Manzella for the door construction of Zupancich in order to provide both insect protection and a high degree of security to the enclosure while providing this at a low cost (para. 0018).
Regarding claim 3:
Neither Zupancich nor Manzella disclose the exact thickness of the mesh as 1.2 mm.
It would have been an obvious matter of design choice to make the mesh 1.2 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from specifically making the mesh 1.2mm. There is no evidence that the claimed dimensions not specifically taught by Zupancich provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Claims 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zupancich et al., US 2008/0193247 in view of Dodgen et al., US 2004/0114326 and Manzella et al., US 2006/0124255, further in view of Spencer, US 3,814,144.
Regarding claims 4-5, 7 and 9:
Zupancich in view of Dodgen and Manzella reasonably suggests chamfering the two metal engagement slots by 45° at the corner (Fig. 1 of Manzella), assembling the metal engagement slots through the L-shaped metal member inserted into a square cavity, embedding the metal mesh fixedly in an engaging openings of the metal engagement slot, and filling a plastic soft strip in a circular cavity for fixing.
Zupancich in view of Dodgen and Manzella does not expressly disclose fixing of the L-shaped metal members in the slots with screws.
Zupancich in view of Dodgen and Manzella does not expressly disclose folding and bending of the metal mesh to achieve the 90° shape with edge and corner processing.
Spencer discloses bending with edge and corner processing (via device 100).
At the time the invention was filed, it would have been obvious to use the wire mesh working apparatus of Spencer to bend and process the edge and corner of the mesh of Zupancich in order to achieve an L-shaped door that saves time and labor (col. 1, ll. 10-15 of Spencer).

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the insect screen channel of Manzella is not circular in shape as claimed, it is noted that Applicant is acting as their own lexicographer and that the “circular cavity” of Applicant’s invention is open on one side such that it is not completely circular. Additionally, the claimed “square cavity” references a structure that has a rectangular cross-section. As such, the claim terms are given both their broadest, reasonable interpretation as well as an interpretation consistent with Applicant’s implied meaning. In the instant case, “circular” is held to mean semi-circularly rounded such that at least a partial portion of the opening is circular in nature. The internal corner of Manzella creates a round 90 degree bend that has a consistent radius such that it is semi-circular, just as Applicant’s circular cavity is semi-circular.
Regarding Applicant’s argument that the security barrier channel secures the security barrier, this does not preclude the spline/plastic soft strip (10) of Manzella from also contributing to fixing the security barrier. The structure lends itself to the plastic soft strip contributing to fixing of the metal mesh as shown in Figs. 2 and 6 whereby the plastic soft strip and the metal mesh directly abut.
Regarding applicant’s argument that the security barrier channel and the insect screen channel of Manzella are not formed in the same surface, and that an open end of the channel 30 and an open end of the channel 40 are at different planes, both channels are formed in the same outer surface of the frame, and further, the open ends are along the same plane as shown below. The cavities are not required to be linear such that the boundaries that define them are all coplanar. In the instant invention, this is not the case either.

    PNG
    media_image1.png
    278
    516
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633